FILED
                             NOT FOR PUBLICATION                             JUN 23 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHANJI CHEN,                                     No. 09-70501

               Petitioner,                       Agency No. A098-448-251

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Shanji Chen, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir. 2004), and we review for

abuse of discretion the denial of a motion to reopen, Movsisian v. Ashcroft, 395

F.3d 1095, 1098 (9th Cir. 2005). We deny the petition for review.

         Substantial evidence supports the adverse credibility determination based

upon the IJ’s conclusion that several of Chen’s documents likely were fabricated,

see Desta, 365 F.3d at 745 (fraudulent documents going to heart of claim may

justify adverse credibility finding), and based upon Chen’s failure to provide

sufficiently detailed testimony about his detention and mistreatment, see

Singh-Kaur v. INS, 183 F.3d 1147, 1153 (9th Cir. 1999) (approving agency’s

finding that an applicant’s testimony could be doubted given its lack of

specificity). In the absence of credible testimony, Chen’s asylum and withholding

of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         Because Chen’s CAT claim is based on the same testimony found to be not

credible, and he points to no other evidence the IJ should have considered,

substantial evidence also supports the denial of CAT relief. See id. at 1156-57.

         The BIA did not err by declining to consider the new evidence Chen

submitted on appeal. See 8 C.F.R. § 1003.1(d)(3)(iv). To the extent the BIA


                                           2                                     09-70501
construed Chen’s submission of new evidence as a motion to reopen or motion to

remand, the BIA did not abuse its discretion in denying the motion because Chen

failed to demonstrate that his additional evidence was previously unavailable. See

8 C.F.R. § 1003.2(c)(1); Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                         3                                   09-70501